MacLEAN, J.
(dissenting). Although it has been held by this court that “where there is a mere error in a matter of figures, and a new trial will not change the result, a judgment may be modified, even by increasing the amount of the recovery” (Goldstein v. Greenberg, 18 *697Misc. Rep. 61, 41 N. Y. Supp. 21), to modify the judgment herein by increasing the amount of plaintiff’s recovery would seem, under the authorities, to be beyond the province of this court (Brockman v. Buell, 16 Daly, 90, 9 N. Y. Supp. 895; McHugh v. N. Y. El. Ry. Co., 65 Hun, 619, 19 N. Y. Supp. 744; Dayton v. Parke, 142 N. Y. 391, 398, 37 N. E. 642).
The judgment, therefore, of the court below, should be affirmed, but without costs of this appeal.